TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2016



                                      NO. 03-13-00503-CR


                                 The State of Texas, Appellant

                                                 v.

                                Elle Obering O’Brien, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
           BEFORE JUSTICES PEMBERTON, FIELD, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.